Citation Nr: 9935204	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-43 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an extension beyond December 31, 1995 of a 
temporary total rating for a period of convalescence under 
38 C.F.R. § 4.30.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
October 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Houston Regional Office (RO) rating decisions which in March 
1996 awarded a temporary total convalescent rating under 
38 C.F.R. § 4.30 for the period from November 17 through 
December 1995, and in September 1998 denied a rating in 
excess of 10 percent for the service-connected right knee 
disability.  

At an August 1999 Travel Board hearing, the veteran's 
representative suggested that, rather than seeking an 
extension of benefits under 38 C.F.R. § 4.30 beyond December 
31, 1995, the veteran was actually seeking temporary total 
disability rating based on individual unemployability due to 
service-connected disability for the period January 1 through 
March or April 1996.  The criteria governing entitlement to 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU) are found at 
38 C.F.R. § 4.16, which provides that total disability rating 
may be assigned, if certain criteria are met, if a veteran is 
unemployable due to service-connected disability, rather than 
if one is temporarily unable to work.  The matter currently 
on appeal, as properly developed on appeal and as certified 
to the Board, consists of entitlement to benefits under the 
provisions of 38 C.F.R. § 4.30 and is thus properly framed as 
listed on the title page above.

The veteran's representative's August 1999 argument may be 
reasonably interpreted as a claim for TDIU.  In this regard, 
the Board must review all issues reasonably raised by or on 
behalf of the veteran.  See Myers v. Derwinski, 1 Vet. 
App. 127 (1991).  As the TDIU claim has not yet been 
adjudicated, it is not in appellate status, but remains 
pending and is referred back to the RO for initial 
adjudication.  Kandik v. Brown, 9 Vet. App. 434 (1996).  
Where a claim has not yet been addressed by the RO, it is not 
in appellate status, and the Board must refer, rather than 
remand, the claim.  Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).

Appellate consideration of the claim of a rating in excess of 
10 percent for the service-connected right knee disability is 
held in abeyance pending completion of the development 
requested in the remand below.


FINDING OF FACT

The medical evidence does not show that the veteran's 
service-connected right knee disability required 
hospitalization or surgery necessitating convalescence, or 
that any treatment between November 1995 and March 1996 
resulted in severe postoperative residuals such as an 
incompletely healed surgical wound, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement beyond 
December 31, 1995.


CONCLUSION OF LAW

The criteria for temporary total convalescent rating 
following treatment for a service-connected disability have 
not been met.  38 U.S.C.A. 5107 (West 1991); 38 C.F.R. § 4.30 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he should receive a temporary total 
disability rating for convalescence under 38 C.F.R. § 4.30 
following VA medical treatment between November 1995 and 
March 1996, and that he was unable to work prior to March 
1996 due to the need for convalescence.  He indicated that 
his treating physician informed him in December 1995 that he 
should not return to work before February 1996 (noting that 
he was actually able to return to work in March of that year) 
due to the severity of symptomatology associated with his 
service-connected right knee disability.

A temporary total disability rating may be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.

Entitlement to a temporary total convalescent rating is 
warranted if treatment of a service-connected disability 
results in: surgery necessitating at least one month of post-
operative convalescence (38 C.F.R. § 4.30(a)(1)); surgery 
with severe post-operative residuals such as incomplete 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. § 4.30(a)(3)).

Service connection for post operative residuals of right knee 
injury was initially granted by RO rating decision in May 
1977, and a 10 percent rating was assigned.  That decision 
was based on the veteran's service medical records showing 
that two surgical procedures (right knee meniscectomies) were 
performed in service.

By January 1982 RO rating decision, the evaluation of the 
service-connected right knee disability was reduced from 10 
to 0 percent based on clinical evidence of improvement of the 
disability (shown on December 1981 VA orthopedic 
examination).  The noncompensable rating was later confirmed 
by RO rating decision in October 1994, based on VA and 
private medical evidence, dated from August 1990 to August 
1994, which did not show that symptomatology associated with 
the disability increased in severity.

By rating decision in March 1996 (giving rise to this 
appeal), the RO somewhat inexplicably granted a temporary 
total rating based on surgical or other treatment of a 
service-connected disability necessitating convalescence 
(38 C.F.R. § 4.30) from November 17 through December 1995; a 
10 percent rating was assigned thereafter.

VA medical records from November 1994 to August 1996 reveal, 
in pertinent part, that the veteran sought outpatient 
treatment on November 17, 1995 due to right knee pain.  
Between November 17, 1995 and August 1996, he received 
intermittent outpatient treatment associated with pain, 
swelling, and reduced range of motion of the right knee; on 
November 24, 1995, a diagnosis of torn meniscus was 
entertained, and treatment with pain medication, elevation of 
the right leg, and light activity was indicated.  He 
underwent a follow-up examination in December 1995; a 
magnetic resonance imaging (MRI) study of the right knee was 
recommended to rule out a diagnosis of torn meniscus; he was 
advised to return for a follow-up medical appointment on 
February 6, 1996 and not to work until that visit.  In 
December 1995, the right knee gave way while he was walking 
and he felt a tear in the knee; on examination, probable 
meniscal tear was diagnosed, and he was advised to keep his 
MRI appointment.  A January 1996 MRI study of the right knee 
revealed post surgical changes, status post medial meniscus 
repair/meniscectomy, small joint effusion, and 
osteoarthritis.  On examination on February 6, 1996, he 
complained of right knee pain, noting that he had right 
meniscus repair in 1974, 1975; on examination, he wore 
elastic knee sleeves.  Follow-up examination in April 1996, 
showed continued right knee symptomatology.

Based on the foregoing, the Board finds that an extension of 
a temporary total rating beyond December 31, 1995 under 
38 C.F.R. § 4.30 is unwarranted in this case.  As discussed 
above, the pertinent medical evidence reveals that, while the 
veteran did receive intermittent outpatient treatment for his 
service-connected right knee disability between November 17, 
1995 and March 1996, there is no indication that he was 
hospitalized or underwent any surgical treatment during that 
period.  The Board stresses that, although his treating 
physician advised him in December 1995 to not return to work 
until follow-up examination in February 1996 (and the veteran 
testified in August 1996 that he was actually unable to 
return to work until March 1996), he is not shown to have 
undergone surgery or required immobilization by cast of one 
or more major joints.  38 C.F.R. § 4.30. 

The governing law and regulation are explicit in their 
language.  There is little flexibility involved in a grant of 
a temporary total disability rating for convalescence.  Such 
grants are appropriate after surgery requiring a period of 
convalescence or when a claimant is immobilized by a cast.  
In this case, the evidence shows that the veteran was neither 
hospitalized nor that he underwent surgery during the period 
in question (November 1995 to March 1996); he was also not 
immobilized by cast.  Consequently, the Board finds that 
there is no legal basis on which the veteran's claim can be 
based.  As the law and not the evidence is dispositive on 
this issue, it must be denied because of lack of legal 
entitlement.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An extension beyond December 31, 1995 of a temporary total 
rating for a period of convalescence under 38 C.F.R. § 4.30 
is denied.


REMAND

The record reveals that the veteran filed repeated claims 
requesting increased rating for the service-connected right 
knee disability (in December 1995, January and August 1996), 
and that the claim was denied by RO determination in 
September 1998 (see September 10, 1998 supplemental statement 
of the case).  His August 1999 hearing testimony may be 
reasonably construed as a notice of disagreement (NOD) with 
regard to the September 1998 denial of the issue.  See 
38 C.F.R. § 20.201 (1999).  As he initiated a timely appeal 
under applicable regulation, the RO must issue him a 
statement of the case (SOC) addressing the aforementioned 
issue.  See Holland v. Brown, 10 Vet. App. 433, 436 (1997) 
(vacating Board decision and remanding matter when VA failed 
to issue a SOC after claimant submitted timely NOD).  Thus, 
as no SOC appears to have been issued, the claim of increased 
rating for the service-connected right knee disability 
remains pending in appellate status, see 38 C.F.R. § 3.160(c) 
(1999), and requires further action by the RO.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 19.26 (1999); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the remaining claim is REMANDED for the 
following action:

If the RO has not already done so, it 
should issue a SOC to the veteran and 
his representative, addressing the issue 
of entitlement to a rating in excess of 
10 percent for the service-connected 
right knee disability, and including 
citation to all relevant law and 
regulation pertinent to the claim.  The 
veteran and his representative must be 
advised of the time limit in which he 
may file a substantive appeal.  
38 C.F.R. § 20.302(b) (1999).  Then, 
only if an appeal is timely perfected, 
should the issue be returned to the 
Board for further appellate 
consideration. 

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals





